                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 MARCINA KILGORE,                         : Case No. 3:18-cv-61
                                          :
        Plaintiff,                        :
                                          : Magistrate Judge Sharon L. Ovington
 vs.                                      :
                                            (by full consent of the parties)
                                          :
 COMMISSIONER OF THE SOCIAL               :
 SECURITY ADMINISTRATION,                 :
                                          :
        Defendant.                        :


                                 DECISION AND ENTRY


I.     Introduction

       Plaintiff Marcina Kilgore brings this case challenging the Social Security

Administration’s denial of her application for period of disability and Disability

Insurance Benefits. She applied for benefits on May 1, 2013, asserting that she could no

longer work a substantial paid job. After a hearing, Administrative Law Judge (ALJ)

Gregory G. Kenyon concluded that she was not eligible for benefits because she is not

under a “disability” as defined in the Social Security Act.

       Plaintiff appealed. The Appeals Council vacated ALJ Kenyon’s decision and

remanded the case to resolve several issues. Upon remand, ALJ Kenyon conducted a

second hearing after which he found that Plaintiff was not under a disability and was

therefore, not eligible for benefits.
        The case is before the Court upon Plaintiff’s Statement of Errors (Doc. #12), the

Commissioner’s Memorandum in Opposition (Doc. #16), Plaintiff’s Reply (Doc. #17),

and the administrative record (Doc. #5).

        Plaintiff seeks a remand of this case for payment of benefits or, at a minimum, for

further proceedings. The Commissioner asks the Court to affirm ALJ Kenyon’s non-

disability decision.

II.     Background

        Plaintiff asserts that she has been under a “disability” since March 1, 2010. She

was forty years old at that time and was therefore considered a “younger person” under

Social Security Regulations. See 20 C.F.R. § 404.1563(c).1 She has a high school

education. See id. § 404.1564(b)(4).

        A.      Plaintiff’s Testimony

        Plaintiff testified at the hearing before ALJ Kenyon that she has fibromyalgia and

a lot of pain, starting in the back of her neck, down her shoulders, along her spine, and

across her hips. (Doc. #5, PageID #93). She also has pain in other places, but not

consistently. For instance, she has arm pain four to five days a week. Id. at 108-109.

        Her pain can be burning, throbbing, or stabbing. Id. at 93. It sometimes feels like

she is bruised or like she has worked out. On a scale from one to ten, her pain—without

medication and little-to-no activity—is eight. Id. With medication and little-to-no

activity, her pain is about six. Id. at 93-94. If she does a lot of activity, her pain is over


1
 The remaining citations will identify the pertinent Disability Insurance Benefits Regulations with full
knowledge of the corresponding Supplemental Security Income Regulations.


                                                     2
ten. Id. at 94. It does not take much activity for her pain to flare up. For her grandson’s

birthday, she showered, wiped her kitchen counters and table, and hung a few

decorations. Id. at 95. After those limited activities, the back of her neck hurt and her

arms and heels of her feet burned. Id.

       If Plaintiff uses her hands, they hurt. Id. at 109. Sometimes she struggles with

grabbing or holding onto things. Id. at 110. She has dropped “quite a few” dishes and

has trouble opening things with her hands. Id. She has to use a “little rubber thing” to

open a gallon of milk. Id. Additionally, “I can have pain in my upper arms if I tried to

do … dishes or laundry in and out of the washer. It’ll feel super fatigued and painful.”

Id. at 94. She sometimes feels like there is a tight knot near her shoulder blade that

causes her difficulty reaching above her head. Id. at 97. Further, temperature extremes

aggravate her pain. Id. Sometimes her pain flares up “out of the blue.” Id. at 95.

       Plaintiff takes pain medication—pentazocine. Id. Unfortunately, “[i]t is

beginning to wear off its ability to help.” Id. at 98. Her doctor wants her to try a patch

that delivers consistent pain relief but her insurance will not approve it. Id. Plaintiff had

some cervical epidurals that helped with pain from her disc problems but not with her

other pain. Id. at 99. She also had occipital nerve blocks to help with her headaches. Id.

They provided some relief but were extremely painful. Id.

       Plaintiff also tried physical therapy (a couple years before the hearing). Id. at 98.

It helped with her muscle pain but seemed to trigger migraines. Id. at 98-99. Ultimately,

she discontinued it because she has a $30 copay and could not afford to go to physical




                                              3
therapy two to three times a week in additional to all the specialists she sees and

medication costs. Id.

       Plaintiff also gets migraines. She usually knows when a migraine is starting—she

has blurred vision, noises are amplified, and it feels like things are spinning. Id. at 100.

When it starts, she takes medication, uses ice packs, drinks water, tries to eat something,

and sits in a recliner with the blinds shut. Id. at 113. She has “full-blown” migraines

four to five days a week. Id. at 100. They sometimes last two to three days. Id. at 112.

Her doctor has given her Toradol shots to stop them. Id. at 112-13. On a scale from one

to ten, her pain during a migraine can be over ten: “It can be excruciating. It can where

I’m in tears, which I know isn’t going to help the migraine, but it hurts. I feel horribly

nauseated. Any level of sound -- all my children know to be quiet. Ice, darkened room

….” Id. at 101. She takes Imitrex to help with the pain. Id. at 112. She has to choose

carefully when she takes it because she can only take nine pills per month. Id. At the

time of the hearing, she had just finished her third set of Botox treatments. Id. at 100.

They provide her with up to 40% relief. Unfortunately, relief only lasts three weeks and

she can only get them every ninety days. Id.

       Plaintiff also experiences fatigue—she wakes up tired and never feels rested. Id.

at 95. In addition, she has trouble concentrating. Id. at 96. “I do have difficulty being

able to recall things or express my words, and I lose track of words, can’t find the right

word.” Id. She made an outline for the hearing in case she cannot remember a word.

       Plaintiff has obstructive sleep apnea. Id. at 102. She does not use a CPAP

machine. She used to only sleep for around three hours at a time. However, she started


                                              4
taking trazadone and because it knocks her out, she generally sleeps five to six hours a

night. Id.

       Plaintiff experienced excruciating chest pains in the months before the hearing.

Id. at 119. She was taken to the hospital by ambulance, and the only cause they could

find for the pain was extremely high blood pressure. Id. She now sees a cardiologist and

is on medication to control her blood pressure. Id. However, she continued to have chest

pains and Dr. Gebhart diagnosed allodynia—“inflammation that goes hand-in-hand with

fibro.” Id. at 119-20.

       She was also recently diagnosed with gastroesophageal reflux disease. Id. at 120.

She sometimes wakes up in the middle of the night gasping for air and vomiting acid

through her nose. Id. She vomits at least once a week. Id.

       Plaintiff struggles with depression and anxiety. She explained, “I was quite the

perfectionist, very organized, very goal-oriented. And to not be in control of the way my

body feels is very depressing.” Id. at 103. She has crying spells a couple times every

week. Id. at 104, 114. However, she tries to keep her depression from her family. Id. at

105. She has thoughts of killing herself a couple times a month. Id. at 104-05. She saw

a psychiatrist but stopped because she could not afford the co-pay in addition to all her

other doctors’ co-pays. Id. at 103. She has had trouble with interpersonal relationships.

Id. at 114. She does not have any friends anymore. Id. at 115.

       Plaintiff could not say how many pounds she could lift but said that she needs two

hands to take a gallon of milk out of the refrigerator. Id. at 105. She can sometimes

stand for fifteen to twenty minutes and can maybe push it to thirty minutes. Id. She can


                                             5
walk between one and five blocks. Id. After sitting for an hour, she starts to get stiff and

sore. Id. at 106. She is able to take care of her personal needs but it takes a lot of energy.

Id. She only showers if she knows she has to leave the house. Id. She only leaves the

house when she has doctor appointments and sometimes to go grocery shopping with her

husband. Id. at 111. She estimated that she stays home twenty to twenty-five days a

month. Id. She does some light housework—for instance, cleaning kitchen counters,

some laundry, and making the bed. Id. at 106. Although she is able to, Plaintiff does not

drive very often because, for example, her vision is sometimes blurred; she gets

migraines; and she gets lost and has trouble remembering where she is. Id. at 92.

       During an ordinary day, she wakes up, has coffee and something to eat so she can

take medication. Id. at 107. While waiting for the medication to kick in, she sits with ice

packs or a heating pad. She takes care of two small dogs—letting them outside and

feeding them. If she has to shower, that takes her a few hours. She does not cook very

much anymore because of the time and energy involved. Id. She lies down every day for

an hour or hour and a half. Id. at 116. It helps with her fatigue but she always wakes up

with pain. Id. If she doesn’t lay down, she starts to feel disoriented, she cannot focus,

and she feels like she is in a haze. Id. at 117. She has trouble communicating with her

children and sometimes forgets what she told them. Id. at 118.

       B.     Medical Opinions

              i.     Rick Gebhart, M.D.

       Plaintiff’s treating physician, Dr. Gebhart, is board certified in family medicine

and bariatric medicine. Id. at 1106. He has his own practice in Vandalia and has been in


                                              6
private practice for nineteen years. Id. Dr. Gebhart has between 150 and 200 patients

with fibromyalgia—more than any other doctor in his town. Id. at 1130. Plaintiff has

been his patient for at least ten years. Id. at 1108. He sees her about every eight weeks.

Id. at 1109.

        On August 25, 2014, Dr. Gebhart gave a statement to Plaintiff’s counsel. Id. at

1102-36. He testified that he was treating her for fibromyalgia,2 a history of migraines,

and depression—which he speculates is “the bipolar type.” Id. at 1108. Plaintiff also has

a history of tinnitus: “it drives her sometimes almost crazy. I think it drives the anxiety

and the anxiety drives it and it becomes a vicious cycle.” Id. at 1109. Further, Plaintiff

recently reported to Dr. Gebhart that her rheumatologist diagnosed psoriatic arthritis. Id.

        Before her health began declining, Plaintiff saw Dr. Gebhart for “normal things

people come to the doctors for.” Id. at 1111. He described her as a “very vibrant, hard

working person ….” Id. Now, however, she is “[v]ery frustrated because we’ve got

these [] diagnoses we can’t seem to fix and we try to treat the symptoms ….” Id. Dr.

Gebhart has “no doubt at all” about the credibility and veracity of Plaintiff’s complaints.

Id. at 1125.

        Plaintiff’s fibromyalgia, depression, and tinnitus “started abruptly about two and

half, three years ago.” Id. at 1110. Dr. Gebhart explained that migraine headaches,

fibromyalgia, anxiety, depression, and irritable bowel syndrome “sit on the same gene.”

Id. at 1115-16. When that gene fractures, the more it fractures, the more of these


2
 Dr. Gebhart noted that in some of Plaintiff’s treatment records, the term “myositis” or “myalgia” is
sometimes used in place of “fibromyalgia.” (Doc. #5, PageID #s 1112, 1117).


                                                    7
diagnoses, so I start with migraines and later on as the gene fractures, you get

fibromyalgia. Id. at 1116. Genes fracturing is “[g]enerally caused through some sort of,

what is thought is the new genetic sort of trauma.” Id. It can be physical trauma (i.e., car

accident, blow to the head), emotional trauma, or infectious trauma. Id.

       Dr. Gebhart provided significant background information about fibromyalgia. He

explained, fibromyalgia is caused by “excessive amounts of glutamate and excessive

amounts of substance P in the cerebral spinal fluid.” Id. at 1114. Generally,

fibromyalgia “generates hyperesthesia, pain that is out of proportion to what a normal

person would feel.” Id. It also usually causes people to have “an extreme amount of

fatigue.” Id. at 1115. People with fibromyalgia do not sleep in stage four and REM sleep

as often as others. Id. As a result, even when they do sleep, it is not as restorative. Id.

       There is no method to objectively determine the presence of fibromyalgia. Id. at

1116. Under the American College of Rheumatology’s 2009 (and before) standards, to

diagnose fibromyalgia, a person was required to have eleven of eighteen tenderpoints. Id.

at 1113-14. This standard changed in 2010, and under the new standards, to diagnose

fibromyalgia, an individual must have fatigue for at least six months and have muscle

aches and pain for at least six months, and the physician must rule out any other medical

diseases that could cause the symptoms. Id. at 1113.

       Based on these standards, Dr. Gebhart diagnosed Plaintiff with fibromyalgia. Id.

He rated her condition as chronic—lasting more than six months with no end in the near

future. Id. at 1124. When asked if fibromyalgia is a progressive disease, he explained, “I

think it’s different for each person, but as I always tell my patients that environment


                                              8
magnifies disease and if you have a fibromyalgia patient and they are in your, maybe they

have a poor family structure that doesn't support them, they are trying to still work at a

job and there’s a lot of stress at that workplace, that it definitely worsens the disease.” Id.

at 1124-25. He is not hopeful about Plaintiff’s chances for improvement. Id. at 1125.

       Plaintiff takes several medications for treatment of fibromyalgia. Dr. Gebhart did

not have a list of Plaintiff’s medications, but indicated that he aims to “get these pain

signals coming from the spinal cord to quiet down.” Id. at 1115. After reviewing a list of

Plaintiff’s medications, Dr. Gebhart indicated that three of them—Gabapentin, Lyrica,

and Pentazine—all have side effects involving feeling drunk and/or disoriented. Id. at

1132. Another of her medications, Topiramate, is known to cause short-term memory

loss. Id. at 1132-33.

       Some doctors believe that if a patient with fibromyalgia gets up and moving, it

will help the patient’s symptoms. Id. at 1122. Dr. Gebhart tells patients with

fibromyalgia to “ignore the advice of other people.” Id. Instead, he instructs them to

“take it easy.” Id. at 1123.

       Dr. Gebhart also treats Plaintiff’s depression with medication. However, it has

been resistant to Serotonin. Id. at 1117. This leads Dr. Gebhart to conclude that her

depression is the bipolar type—caused by an excess of D2 Dopamine. Id.

       Plaintiff has trigeminal neuralgia and occipital neuritis. Dr. Gebhart testified that

trigeminal neuralgia occurs “when [the] trigeminal nerve gets impinged when it’s coming

out of the skull.” Id. at 1118. Occipital neuritis occurs when “the occipital nerve … gets

extremely hot. Not known why this happens or occurs ….” Id. Occipital neuritis also


                                              9
triggers migraines. Dr. Gebhart has used nerve blocks—steroid injections—several times

to provide temporary relief. Id. at 1119. Unfortunately, it will never be a permanent fix

for Plaintiff. Id. The next step would be to have Plaintiff’s occipital nerves clipped by a

neurosurgeon. Id. at 1121. But, surgery may or may not help Plaintiff’s migraines and

tinnitus. Id. It would not impact her fibromyalgia. Id.

       Dr. Gebhart opined that Plaintiff has moderate-to-severe pain most of the time. Id.

at 1127. Her pain constantly interferes with her attention and concentration. Id. Her

prognosis is “very poor.” Id. Dr. Gebhart opined that she could sit in a work

environment for less than two hours, stand and/or walk for less than two hours, and could

not make it through an eight-hour work day without lying down. Id. at 1128. She could

rarely carry 11 to 20 pounds and occasionally carry 10 or less pounds. Id. at 1128-29.

Plaintiff has pain in her hands (a complaint that is common from people with

fibromyalgia). Id. at 1129. At maximum, she could occasionally use her hands to finger,

handle, or grip things. Id.

       If Plaintiff attempted to work, she would “be lucky to make one out of every three

days from work. Maybe once or twice a week and she’d miss the other days.” Id. at

1131. Dr. Gebhart opined that between March of 2010 and the time of his statement,

Plaintiff was unable to physically perform duties of any job. Id. at 1134. He likewise

does not foresee her being able to return to work within the next five to seven years. Id.

       On October 10, 2016, Dr. Gebhart completed a second opinion. Id. at 1384-85.

He affirmed his prior opinions, and opined that Plaintiff’s condition had worsened. Id. at




                                            10
1384. He opined that she would miss between ten and twelve days of work per month

because of her conditions, symptoms, and treatment. Id.

              ii.     Paul Tangeman, Ph.D., & Todd Finnerty, Psy.D.

       Dr. Tangeman reviewed Plaintiff’s records on July 31, 2013. Id. at 176-87. He

found that Plaintiff has three severe impairments—disorder of the back–discogenic and

degenerative; affective disorder; and anxiety disorder. Id. at 183. However, there was

insufficient medical evidence to establish functional limitations. Id. at 184.

       On September 26, 2013, Dr. Finnerty reviewed Plaintiff’s records and agreed with

Dr. Tangeman’s assessment. Id. at 190-99.

             iii.     Malika Haque, M.D., & Diane Manos, M.D.

       On July 29, 2013, Dr. Haque reviewed Plaintiff’s records. Id. at 176-87. She

found that Plaintiff could lift and/or carry fifty pounds occasionally and twenty-five

pounds frequently. Id. at 185. She could stand and/or walk for six hours in an eight-hour

workday and sit for six hours. Id. Dr. Haque concluded that Plaintiff is not under a

disability. Id. at 187.

       Dr. Manos reviewed Plaintiff’s records on September 25, 2013, and affirmed Dr.

Haque’s assessment. Id. at 190-99.

III.   Standard of Review

       The Social Security Administration provides Disability Insurance Benefits to

individuals who are under a “disability,” among other eligibility requirements. Bowen v.

City of New York, 476 U.S. 467, 470 (1986); see 42 U.S.C. § 423(a)(1). The term

“disability”—as defined by the Social Security Act—has specialized meaning of limited


                                             11
scope. It encompasses “any medically determinable physical or mental impairment” that

precludes an applicant from performing a significant paid job—i.e., “substantial gainful

activity,” in Social Security lexicon. 42 U.S.C. § 423(d)(1)(A); see Bowen, 476 U.S. at

469-70.

      Judicial review of an ALJ’s non-disability decision proceeds along two lines:

“whether the ALJ applied the correct legal standards and whether the findings of the ALJ

are supported by substantial evidence.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399,

406 (6th Cir. 2009); see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir.

2007). Review for substantial evidence is not driven by whether the Court agrees or

disagrees with the ALJ’s factual findings or by whether the administrative record

contains evidence contrary to those factual findings. Gentry v. Comm’r of Soc. Sec., 741

F.3d 708, 722 (6th Cir. 2014); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir.

2007). Instead, the ALJ’s factual findings are upheld if the substantial-evidence standard

is met—that is, “if a ‘reasonable mind might accept the relevant evidence as adequate to

support a conclusion.’” Blakley, 581 F.3d at 407 (quoting Warner v. Comm’r of Soc.

Sec., 375 F.3d 387, 390 (6th Cir. 2004)). Substantial evidence consists of “more than a

scintilla of evidence but less than a preponderance ….” Rogers, 486 F.3d at 241

(citations and internal quotation marks omitted); see Gentry, 741 F.3d at 722.

      The other line of judicial inquiry—reviewing the correctness of the ALJ’s legal

criteria—may result in reversal even when the record contains substantial evidence

supporting the ALJ’s factual findings. Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647,

651 (6th Cir. 2009); see Bowen, 478 F.3d at 746. “[E]ven if supported by substantial


                                            12
evidence, ‘a decision of the Commissioner will not be upheld where the SSA fails to

follow its own regulations and where that error prejudices a claimant on the merits or

deprives the claimant of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting in part

Bowen, 478 F.3d at 746, and citing Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546-47

(6th Cir. 2004)).

IV.    The ALJ’s Decision

       As noted previously, it fell to ALJ Kenyon to evaluate the evidence connected to

Plaintiff’s application for benefits. He did so by considering each of the five sequential

steps set forth in the Social Security Regulations. See 20 C.F.R. § 404.1520. He reached

the following main conclusions:

       Step 1:      Plaintiff has not engaged in substantial gainful employment since
                    March 1, 2010.

       Step 2:      She has the severe impairments of “(symptoms attributed to)
                    fibromyalgia, obstructive sleep apnea, psoriatic arthritis,
                    temporomandibular joint dysfunction, occipital/trigeminal neuralgia
                    with resulting headaches, affective (mild depressive) disorder,
                    generalized anxiety disorder.”

       Step 3:      She does not have an impairment or combination of impairments that
                    meets or equals the severity of one in the Commissioner’s Listing of
                    Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1.

       Step 4:      Her residual functional capacity, or the most she could do despite her
                    impairments, see Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 239
                    (6th Cir. 2002), consists of “light work … subject to the following
                    additional limitations: (1) no more than occasional crouching,
                    crawling, kneeling, stooping, or climbing of ramps or stairs; (2) no
                    climbing of ladders, ropes, or scaffolds; (3) no work around hazards
                    such as unprotected heights or dangerous machinery; (4) no operation
                    of automotive equipment; (5) no concentrated exposure to loud noise;
                    (6) limited to working indoors; (7) no concentrated exposure to wet or



                                            13
                    cold conditions; (8) no more than occasional overhead reaching; (9)
                    limited to performing unskilled, simple, repetitive tasks.”

       Step 4:      She is unable to perform any of her past relevant work.

       Step 5:      She could perform a significant number of jobs that exist in the
                    national economy.

(Doc. #5, PageID #s 54-74). These main findings led the ALJ to ultimately conclude that

Plaintiff was not under a benefits-qualifying disability. Id. at 74.

V.     Discussion

       Plaintiff contends that the ALJ did not conduct the hearing ordered by the Appeals

Council; did not properly apply the treating physician rule; error in his evaluation of her

fibromyalgia; and made improper and unjustified findings concerning her symptom

severity.

       The Commissioner maintains that substantial evidence supports the ALJ’s

decision.

       A.     Medical Opinions

       Social Security Regulations require ALJs to adhere to certain standards when

weighing medical opinions. “Key among these is that greater deference is generally

given to the opinions of treating physicians than to those of non-treating physicians,

commonly known as the treating physician rule.” Rogers, 486 F.3d at 242 (citations

omitted). The rule is straightforward:

              Treating-source opinions must be given “controlling weight”
              if two conditions are met: (1) the opinion “is well-supported by
              medically acceptable clinical and laboratory diagnostic
              techniques”; and (2) the opinion “is not inconsistent with the
              other substantial evidence in [the] case record.”


                                             14
Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013) (quoting in part 20

C.F.R. § 404.1527(c)(2)); see Gentry, 741 F.3d at 723.

        If the treating physician’s opinion is not controlling, “the ALJ, in determining how

much weight is appropriate, must consider a host of factors, including the length,

frequency, nature, and extent of the treatment relationship; the supportability and

consistency of the physician’s conclusions; the specialization of the physician; and any

other relevant factors.” Rogers, 486 F.3d at 242 (citing Wilson, 378 F.3d at 544).

        The Regulations also require ALJs to provide “good reasons” for the weight

placed upon a treating source’s opinions. Wilson, 378 F.3d at 544. This mandatory

“good reasons” requirement is satisfied when the ALJ provides “specific reasons for the

weight placed on a treating source’s medical opinions.” Id. (quoting Soc. Sec. R. 96-2p,

1996 WL 374188, at *5 (July 2, 1996)). The goal is to make clear to any subsequent

reviewer the weight given and the reasons for that weight. Id. Substantial evidence must

support the reasons provided by the ALJ. Id.

        In the present case, ALJ Kenyon found that Dr. Gebhart’s opinions that Plaintiff

could not work and regarding her specific functional limitations3 could not be given

controlling or even deferential weight. (Doc. #5, PageID #67). Instead, he rejected the

opinions, assigning “no weight whatsoever.”4 Id. ALJ Kenyon did, as the Regulations




3
  For example, “an ability to sit less than two hours in a work environment during a typical eight-hour
workday, a capacity to stand/walk less than two hours during a typical eight-hour workday, an inability to
complete an eight-hour workday without lying down.” (Doc. #5, PageID #67).
4
  Shortly thereafter, the ALJ assigned the same opinions “little-to-no weight.” (Doc. #5, PageID #67).


                                                   15
require, provide some reasons for discarding Dr. Gebhart’s opinions. Most of his

criticism focuses on one theme: a lack of objective medical evidence.

       The ALJ found, “the degree of functional limitation imposed by Dr. Gebhart with

respect to the claimant’s capacity to sit, stand, and walk is completely unwarranted and

strains credulity.” Id. Indeed, according to the ALJ, “Such a drastic degree of limitation

is in no way supported by convincing objective medical evidence or clinical findings.”

Id. He cites Dr. Jeffrey S. Hoskins’s treatment notes from March 2012 in support of his

conclusion. Specifically, Dr. Hoskins noted that Plaintiff was well developed, well

nourished, and in no acute distress. There are two problems with this reason for rejecting

Dr. Gebhart’s opinions.

       First, the ALJ’s statement—and several other findings throughout his decision—

reveals he may misunderstand fibromyalgia. See Kalmbach v. Comm’r of Soc. Sec., 409

F. App’x 852, 861 (6th Cir. 2011) (“the ALJ’s rejection of the treating physicians’

opinions as unsupported by objective evidence in the record obviously stems from his

fundamental misunderstanding of the nature of fibromyalgia.”) (citation omitted). Case

law establishes, and Soc. Sec. R. 12-2p indicates, that a patient suffering from

fibromyalgia presents to physicians with no objective signs or symptoms. Indeed,

“fibromyalgia can be a severe impairment and that, unlike medical conditions that can be

confirmed by objective testing, fibromyalgia patients present no objectively alarming

signs.” Rogers, 486 F.3d at 243 (footnote omitted) (citing, in part, Preston v. Sec’y of

HHS, 854 F.2d 815, 820 (6th Cir. 1988)); see also Sarchet v. Chater, 78 F.3d 305, 307

(7th Cir. 1996) (the ALJ mistakenly “depreciated the gravity of Sarchet’s fibromyalgia


                                            16
because of the lack of any evidence of objectively discernible symptoms, such as a

swelling of the joints.”); Starcher v. Comm’r of Soc. Sec., No. 2:15cv3113, 2016 WL

5929048, at *5 (S.D. Ohio 2016) (Kemp, M.J.) report and recommendation adopted,

2016 WL 6493427 (Nov. 2, 2016) (Graham, D.J.). Dr. Gebhart likewise explained that

there is no method to objectively determine if a person has fibromyalgia. (Doc. #5,

PageID #1116). Thus, the ALJ committed error to the extent he required objective

evidence of fibromyalgia.5

        Along these same lines, earlier in his decision, ALJ Kenyon concluded, “the

diagnosis of fibromyalgia, et al., appears to have been one of exclusion; that is, absent a

more definitive medically determinable basis for the claimant’s alleged pain complaints,

such symptoms were attributed to the rather nebulous diagnosis of fibromyalgia (or

fibromyositis or, simply, chronic pain syndrome).”6 (Doc. #5, PageID #59).

        A little background information is necessary to understand the ALJ’s error. The

Social Security Administration—recognizing that fibromyalgia is a complex, but

common, medical condition—provides two sets of criteria an ALJ may use to determine

if an individual has a medically determinable impairment of fibromyalgia—the 1990

American College of Rheumatology Criteria and the 2010 American College of


5
  ALJ Kenyon also rejected Dr. Gebhart’s opinion that Plaintiff would likely miss ten to twelve days of
work per month and his opinion that her disability began in March 2010. He found that Dr. Gebhart’s
conclusions were “unsubstantiated by plausible objective medical evidence or clinical findings.” (Doc.
#5, PageID #68). Further, “[t]he estimate of potential workdays missed suggested by Dr. Gebhart is
speculative at best and has no logical foundation in the objective medical evidence or clinical findings of
record ….” Id. This also constitutes error for the same reason—fibromyalgia cannot be confirmed by
objective testing.
6
  The ALJ similarly criticizes Dr. Gebhart’s opinion because his “conclusions are inconsistent with … the
(essentially negative) results of repeated clinical testing and examinations.” (Doc. #5, PageID #68).


                                                    17
Rheumatology Preliminary Diagnostic Criteria. Soc. Sec. R. 12-2P, 2012 WL 3104869,

*2-3.

        In this case, ALJ Kenyon acknowledges the 1990 criteria, discusses the shortfall of

evidence concerning tender points (one of the requirements under the 1990 criteria), and

skeptically finds that Plaintiff has “(symptoms attributed to) fibromyalgia.” (Doc. #5,

PageID #s 58-59). He does not, however, discuss the 2010 criteria. Although that in and

of itself is not an error, the 2010 Criteria illuminate an important aspect of fibromyalgia

relevant to this case. Specifically, under the 2010 Criteria, the Administration will find a

person has a medically determinable impairment of fibromyalgia if, among other criteria,

“[e]vidence that other disorders that could cause these repeated manifestations of

symptoms, signs, or co-occurring conditions were excluded.” Soc. Sec. R. 12-2P, 2012

WL 3104869, *3. In other words, under the new standards, the diagnosis of fibromyalgia

requires that other disorders be excluded. Thus, the ALJ erred to the extent that he

discounted Dr. Gebhart’s opinions because he ruled out other disorders.

        The second problem is that the ALJ’s summary is not a reasonable summary of

Dr. Hoskins’s notes. In addition to the notes recognized by the ALJ, Dr. Hoskins

indicated that Plaintiff reported that, in the previous few years, she has had neck pain,

severe headaches, pain in between her shoulder blades, and some stiffness. More

recently, her shoulder pain began radiating into her upper left arm and she experiences

occasional numbness and tingling in her hand. Further, her range of motion is limited

and when she has a flare-up, she cannot move her head. Dr. Hoskins described Plaintiff

as a “somewhat anxious appearing female.” (Doc.#5, PageID #570). Further, a physical


                                             18
exam revealed (consistent with her report) that she had a limited range of motion in her

neck with rotation to the right greater than to the left. Id. Turning to her upper

extremities, she has “some pain with resistance to abduction” and her brachioradialis

reflex on her left was absent. Id. AP and lateral cervical spine films showed some

degenerative changes, a posterior osteophyte complex at C5, and some disc height loss at

C3-4, C4-5. Id. Based on Plaintiff reported pain radiating to her upper left arm and

occasional numbness and tingling in her left hand, Dr. Hoskins ordered an MRI. Id. at

570-71. The MRI did not reveal anything that “would explain the active radiculopathy

that she is having.” Id at 569. As a result, he recommended she consult with a

neurologist. Id. In sum, many of Dr. Hoskins’s notes are consistent with Dr. Gebhart’s

opinion. Yet, the ALJ ignored or overlooked those notes.

       Turning to the ALJ’s next reason, he found that Dr. Gebhart’s “pessimistic

assessment” was “quite at odds” with the record-reviewing physicians’ opinion that

Plaintiff could perform medium exertion. (Doc. #5, PageID #67). Their assessments,

ALJ Kenyon concluded, “appear closer to the truth.” Id. at 67-68. He explained, “upon

repeated examination, the claimant exhibited intact musculoskeletal status (i.e., negative

for joint or muscle pain) and good range of motion in all major joints with normal gait

(Exhibits 4F at 6, 5F at 13, 7F at 17, 11F at 6, 13F at 27, and 31F at 116). On other

occasions, the claimant exhibited unremarkable gait and intact (full) muscle strength or

normal gait and station with intact motor strength and muscle tone (Exhibits 6F at 9 and

13F at 27).” Id. at 68.




                                             19
       ALJ Kenyon is correct that those records include those notes. But again, he does

not tell the whole story. The ALJ first cites Grandview Hospital records from December

18, 2012 and December 19, 2012 (4F at 6). See Doc. #5, PageID #s 582-88. The records

reveal that Plaintiff presented to the emergency room in “mild distress” after having a

headache, photo phonophobia, and nausea for an entire day. Id. at 582, 584. She

reported that, the day before, her doctor gave her a steroid injection as part of the

treatment for occipital neuralgia. Id. Since the injection, Plaintiff had blurred vision and

a headache “across her head” that worsened with exposure to bright lights and loud

sounds. It felt similar to a migraine and nothing—not even her new medication,

Talwin—was helping the pain. Id. Her inferior occiput was tender to palpation where

she was injected. Additionally, as noted by the ALJ, she had normal range of motion, a

normal gait, and no tenderness to palpation. A CT scan of her head revealed no evidence

of acute intracranial process and a basic metabolic panel was within normal limits (other

than creatinine of .56). After Plaintiff was treated with Compazine, Toradol, and

Benadryl, Dr. McMullin discharged her with instructions to see her neurologist. Id. at

585-86.

       The ALJ also cites treatment records from a neurological consultation with

Michael J. Valle, D.O. (5F at 13). See Doc. #5, PageID #s 601-03. Dr. Valle noted that

Plaintiff reported that she had daily headaches accompanied by “rather severe” nausea.

Id. at 601. She tried physical therapy with some success. She likewise tried chiropractic

therapy but stopped because it resulted in significant dysautonomia. She tried one round

of occipital nerve blocks and briefly had relief from pain. Unfortunately, the pain


                                             20
returned and a second round did not help. She has tried several medications, none of

which helped and some of which caused negative side effects. Id. Although the ALJ

accurately observed that Dr. Valle noted that Plaintiff had a normal gait and full range of

motion, Dr. Valle also indicated that Plaintiff’s cervical spine was tender. Id. at 602. Dr.

Valle diagnosed headache disorder, likely migrainous in origin, and prescribed several

medications. Id. at 603.

       The next record cited by ALJ Kenyon includes treatment notes from Robert A.

Goldenberg, M.D., who Plaintiff saw for tinnitus (7F at 17). See Doc. #5, PageID #s

629-31. On May 14, 2012, Plaintiff reported an increase in tinnitus and headaches. Id. at

629. Further, she indicated that she has sleeping problems, unintentional weight gain,

blurred vision, itchy eyes, dizziness, ringing in her ears, joint pain and stiffness in joints,

headache, severe facial pain, and excessive fatigue. Id. As the ALJ correctly observed,

Plaintiff’s muscle tone was normal and muscle strength was intact in all four extremities.

Id. at 631. However, contrary to the ALJ’s representation, Dr. Goldenberg, indicated that

her gait was ataxic. Id.

       ALJ Kenyon next directs attention to notes from Eugene G. Chio, M.D., at OSU

Wexner Medical Center (11F at 6). See Doc. #5, PageID #s 759-61. Plaintiff presented

to Dr. Chio with tinnitus as well as ear and postauricular pain. Id. at 759-60. He

indicated in “review of systems” that Plaintiff was negative for joint or muscle pain and

negative for headaches. However, in notes from the same appointment, Aleigha Purcell,

M.A., indicated Plaintiff was positive for ear pain, tinnitus, joint pain, dizziness,

headaches, and depression. Id. Additionally, Dr. Chio’s physical exam revealed that


                                              21
Plaintiff’s neck had multiple “tender/trigger points” especially around her right mastoid

tip. Id. at 761. He also noted that in the past, she had high ANA levels. Id. at 760-61.

Dr. Chio concluded, “it appears that this is non otologic in nature. Fibromyalgia is in the

differential, esp[ecially] with the trigger points and elevated ANA.” Id. at 761. Dr. Chio

referred Plaintiff to rheumatology for further work up. Id.

       The ALJ also cites two treatment record from Dr. Gebhart’s office (9F at 21, 13F

at 27; 19F at 35-36; 31F at 116). See Doc. #5, PageID #s 663-68, 1225-30. At the first

of those appointments, on January 11, 2013, Plaintiff saw Sandy Anderson, NP, reporting

a weeklong headache, nausea, vision changes, dizzy spells, and a recent ER visit. Id. at

663. Plaintiff indicated that her headache felt different from the occipital-neuralgia

headaches that she normally has. Id. at 667. She had vision disturbances, nausea, and

right-sided facial numbness and tingling for three days. Id. The pain medication she

usually takes was not helpful. Id. Ms. Anderson diagnosed a migraine and prescribed

medication. She also instructed Plaintiff to go to the emergency room if the headache

worsened. Id. at 668.

       On December 23, 2013, Plaintiff saw Dr. Gebhart. Id. at 1225-30. Plaintiff

reported some improvement with “H Doxycycline” but unfortunately, she started having

headaches, pain in the right side of her neck, and increased body pains. Id. at 1230. Dr.

Gebhart noted that her right occiput was tender and indicated that she was experiencing

situational depression. Id. He instructed her to continue her medication and follow up

with a neurologist.




                                             22
       ALJ Kenyon also cites records from Plaintiff’s physical therapy (6F at 9). See

Doc. #5, PageID #s 609-14. Although Plaintiff’s physical therapist, Gail Counts, PT,

does indicate that her gait is unremarkable, she also identified several problems. For

instance, Plaintiff’s active range of motion for cervical rotation (right and left) was 45

degrees.7 Her passive range of motion for cervical rotation on the left was limited. Her

range of motion for shoulder flexion was 150 degrees.8 Ms. Counts noted that upon

palpation, Plaintiff’s upper-to-mid thoracic spine was maximally tight. Her mid-to-lower

cervical joints were moderately restricted with lateral glides. Her posture revealed

“decreased thoracic kyphosis with moderately forward head, rounded shoulders.” Id. at

612. Ms. Counts also noted that Plaintiff had difficulty with activities of daily living

because of her headaches, dizziness, and ringing in her ears. Id. Further, after Plaintiff

completed 13 sessions, Ms. Counts advised Dr. Gebhart that her pain decreased but not

consistently, her right cervical rotation improved but remained limited, and she had less

difficulty with activities of daily living but not consistently. Id. at 1036.

       Together, these records provide a fuller picture of Plaintiff’s impairments than the

ALJ’s limited summary. With a fuller picture, it is much easier to see that ALJ Kenyon

picked and chose little bits of evidence that support his position, ignoring evidence that

detracts from his non-disability conclusion. “[A] substantiality of evidence evaluation


7
  Normal range of motion for cervical rotation is up to 90 degrees on both sides. Erik E Swartz, R. T
Floyd, & Mike Cendoma, Cervical Spine Functional Anatomy and the Biomechanics of Injury Due to
Compressive Loading, J. ATHL. TRAIN. 2005 Jul-Sep; 40(3): 155-161,
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1250253/.
8
  Normal range of motion for shoulder flexion is 180 degrees. Dr. Robert Manning, What Is the Normal
Range of Motion in the Shoulder?, LIVESTRONG.COM, https://www.livestrong.com/article/46391-normal-
range-motion-shoulder/.


                                                 23
does not permit a selective reading of the record. ‘Substantiality of the evidence must be

based upon the record taken as a whole. Substantial evidence is not simply some

evidence, or even a great deal of evidence. Rather, the substantiality of evidence must

take into account whatever in the record fairly detracts from its weight.’” Brooks v.

Comm’r of Soc. Sec., 531 F. App’x 636, 641 (6th Cir. 2013) (quoting, in part, Garner v.

Heckler, 745 F.2d 383, 388 (6th Cir. 1984) (internal citations and quotation marks

omitted)).

       The ALJ also discounted Dr. Gebhart’s opinions because, “The extent of

impairment described by Dr. Gebhart could only be based on uncritical acceptance of the

claimant’s subjective pain complaints.” (Doc. #5, PageID #67). This, however, is not a

reasonable assumption because physicians are trained to both consider and investigate

subjective reports as opposed to blindly accepting them on face value. As a physician,

Dr. Gebhart must rely, at least in part, on Plaintiff’s—or any other patient’s—statements.

But that does not mean that he based his opinions on “uncritical acceptance” of Plaintiff’s

reports.

       Further, as her long-time treating physician, Dr. Gebhart is in the best position to

evaluate her statements. See 20 C.F.R. § 404.1527(c)(2)(i) (“When the treating source

has seen you a number of times and long enough to have obtained a longitudinal picture

of your impairment, we will give the medical source's medical opinion more weight than

we would give it if it were from a nontreating source.). And, he has “no doubt at all” in

Plaintiff’s credibility and when asked if she had done or said anything to make him doubt

her honesty, he replied, “It’s just the opposite. I see the frustration in her face. When she


                                             24
comes in and inevitably she starts crying and we have a great relationship and you can

just see it, I know my patients so well. I can see it in her eyes how much this is hurting

her….” (Doc. #5, PageID #1125). ALJ Kenyon offers no evidence—let alone

substantial evidence—to support his conclusion that Dr. Gebhart improperly relied solely

on Plaintiff’s statements and thus incorrectly assessed the extent of her impairments.

       Next, the ALJ discounted his opinion because “Dr. Gebhart based much of his

opinion on the claimant’s purported inability to maintain concentration but such a finding

is noticeably absent elsewhere in the case record.” (Doc. #5, PageID #68). This reason

is puzzling because both Dr. Gebhart’s deposition testimony and medical statement

indicate Plaintiff is unable to work because of her physical limitations. For instance, he

indicates that Plaintiff “would not have been physically capable of performing the duties

of any job from March of 2010 until the current day (August 25, 2014).” Id. at 1385.

Although he does opine that Plaintiff struggles with both concentration and attention,

both are the result of her moderate-to-severe pain. Id. at 1127; see also id. at 1385. The

case record is replete with notes regarding Plaintiff’s pain. See e.g., id. at 661 (“severe

ringing and pain under ears, crying, anxious”); id. at 1230 (“pain in neck right and body

pains worsened”); id. at 904 (“ringing in ears with neck pain”); id. at 899 (“has[] muscle

pain all over; [a.m.] headache right side hurts behind eye”).

       Likewise, when asked if he would hire Plaintiff, Dr. Gebhart responded no,

because she would not be at work often enough. Id. at 1131. It is only when asked

specifically whether he would be concerned about Plaintiff’s cognitive ability to do work

that Dr. Gebhart indicated that he would be concerned because depression, anxiety, and


                                             25
fibromyalgia all reduce her focus and concentration. Id. at 1132. When asked if Plaintiff

could work as a nurse (assuming she was qualified), Dr. Gebhart’s response focused on

her physical limitations: “Absolutely not. More on her feet, she’d never be able to

tolerate it. Probably go home early and frequently, and again, miss many days of work.”

Id. at 1133. Because Dr. Gebhart did not base his opinion on Plaintiff’s inability to

maintain concentration, substantial evidence does not support the ALJ’s reason.

       The ALJ assigned “minimal weight” to Dr. Gebhart’s conclusion that Plaintiff is

unable to work because, “[w]hether any documented reduction in capability renders an

individual ‘disabled’ (i.e., ultimately, whether the individual is unable to perform work

existing in significant numbers in the national economy) is an issue to be resolved under

Social Security rules and regulations.” Id. at 68. The fact that Dr. Gebhart expressed an

opinion on the ultimate issue of Plaintiff’s disability status is not a valid reason to

discount it. “The pertinent regulation says that ‘a statement by a medical source that you

are ‘disabled’ or ‘unable to work’ does not mean that we will determine that you are

disabled.’ That’s not the same thing as saying that such a statement is improper and

therefore to be ignored....” Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012) (internal

citation omitted); see Kalmbach v. Comm’r of Soc. Sec., No. 09-2076, 409 F. App’x 852,

861 (6th Cir. 2011) (“the fact that the ultimate determination of disability, per se, is

reserved to the Commissioner, 20 C.F.R. § 404.1527(e) [§ 416.927(d)(1)], did not supply

the ALJ with a legitimate basis to disregard the physicians’ [opinions].”).




                                              26
        In sum, although the ALJ provided reasons for discounting Dr. Gebhart’s

opinions, substantial evidence does not support those reasons. Accordingly, for the

above reasons, Plaintiff’s Statement of Errors is well taken.9

        B.      Remand

        A remand is appropriate when the ALJ’s decision is unsupported by substantial

evidence or when the ALJ failed to follow the Administration’s own regulations and that

shortcoming prejudiced the plaintiff on the merits or deprived the plaintiff of a substantial

right. Bowen, 478 F.3d at 746. Remand may be warranted when the ALJ failed to

provide “good reasons” for rejecting a treating medical source’s opinions, see Wilson,

378 F.3d at 545-47; failed to consider certain evidence, such as a treating source’s

opinions, see Bowen, 478 F.3d at 747-50; failed to consider the combined effect of the

plaintiff’s impairments, see Gentry, 741 F.3d at 725-26; or failed to provide specific

reasons supported by substantial evidence for finding the plaintiff lacks credibility, see

Rogers, 486 F.3d at 249.

        Under sentence four of 42 U.S.C. § 405(g), the Court has authority to affirm,

modify, or reverse the Commissioner’s decision “with or without remanding the cause for

rehearing.” Melkonyan v. Sullivan, 501 U.S. 89, 99 (1991). Consequently, a remand

under sentence four may result in the need for further proceedings or an immediate award

of benefits. E.g., Blakley, 581 F.3d at 410; Felisky v. Bowen, 35 F.3d 1027, 1041 (6th

Cir. 1994). The latter is warranted where the evidence of disability is overwhelming or


9
 In light of the above discussion, and the resulting need to remand this case, an in-depth analysis of
Plaintiff’s other challenges to the ALJ’s decision is unwarranted.


                                                    27
where the evidence of disability is strong while contrary evidence is lacking. Faucher v.

Sec’y of Health & Human Servs., 17 F.3d 171, 176 (6th Cir. 1994).

       A judicial award of benefits is unwarranted in the present case because the

evidence of disability is not overwhelming and the evidence of disability is not strong

while contrary evidence is lacking. However, Plaintiff is entitled to an Order remanding

this case to the Social Security Administration pursuant to sentence four of § 405(g) due

to the problems discussed above. On remand, the ALJ should be directed to evaluate the

evidence of record, including the medical source opinions, under the applicable legal

criteria mandated by the Commissioner’s Regulations and Rulings and by case law; and

to evaluate Plaintiff’s disability claim under the required five-step sequential analysis to

determine anew whether she was under a disability and whether her application for

Disability Insurance Benefits should be granted.

                        IT IS THEREFORE ORDERED THAT:

       1.     The Commissioner’s non-disability finding is vacated;

       2.     No finding is made as to whether Plaintiff Marcina Kilgore was
              under a “disability” within the meaning of the Social Security
              Act;

       3.     This matter is REMANDED to the Social Security
              Administration under sentence four of 42 U.S.C. § 405(g) for
              further consideration consistent with this Decision and Entry;
              and

       4.     The case is terminated on the Court’s docket.

Date: July 17, 2019                                s/Sharon L. Ovington
                                                   Sharon L. Ovington
                                                   United States Magistrate Judge



                                             28
